            Case 2:19-cv-02001-JD Document 4 Filed 05/09/19 Page 1 of 3



                       IN THE UNITED ST ATES DIST CT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM DECKARD, SR.,                                         CIVIL ACTION
              Plaintiff,

               v.

STEVEN EMORY,                                                 NO. 19-2001
STEVEN EMORY, EXECUTOR OF
ESTATE OF KATHLEEN EMORY
(Deceased),
DREW SALAMAN, ESQUIRE,
DAVID GRUNFELD, ESQUIRE,
LINDA HEE, ESQUIRE,
JANE'S AND JOHN'S DOE 1 THROUGH
18, and
SOLE PROPRIETORSHIP('S),
                                                                 FILED
PARTNERSHIP('S), CORPORATION('S),                                MAY - 9 2019
LLC('S), LLP('S) 1 THROUGH 15,,
                                                              KATE BARKMAN, Clerk
                    Defendants.                               y         _D~p. Clerk

                                             ORDER

        AND NOW, this 9th day of May, 201 CJ, upon cons· eration of plaintiffs Emergency

Petition for Stay of Philadelphia Orphan's Court in Matter f Estate of Gloria A. Deckard

(Document No. 2, filed May 7, 2019), following an ex par       conference with plaintiff and his

counsel on May 8, 2019, IT IS ORDERED that Plaintiff Emergency Petition for Stay of

Philadelphia Orphan's Court in Matter of Estate of Gloria     . Deckard is DENIED.

        The decision of the Court is based on the following

   I.      INTRODUCTION

        In this Petition plaintiff seeks a stay of a hearing in the Orphans' Court Division of the

Court of Common Pleas of Philadelphia County scheduled for May 9, 2019. Plaintiff claims that

defendants Drew Salaman, David Grunfeld, and Linda He , appointed by the Orphans' Court in

connection with proceedings in Estate of Gloria A. Deckar , No. 180 DE of 2013 , have
               Case 2:19-cv-02001-JD Document 4 Filed 05/09/19 Page 2 of 3



unlawfully seized and partially distributed non-estate, non- robate funds that belong to plaintiff.

Compl.    ~   19. Plaintiff states that in a hearing before Judge Carrafielo of the Orphans' Court on

November 7, 2017, he "exposed more than twenty (20) mi ing Estate bank accounts

unaccounted by the[] Court officers," and argued that the a counts included non-estate, non-

probate proceeds. Id.~~ 16-18. By Decree dated April 1, 019, Judge Carrafielo adopted the

recommendations of the Special Master in that case, defen ant Grunfeld, rejecting plaintiffs

claims. 1 Compl. Ex. 1. The April 1, 2019, Decree also sc               duled the May 9, 2019 hearing at

issue in plaintiffs Emergency Petition. Id. On May 7, 2019, plaintiff filed the Complaint and

the Emergency Petition for Stay.

    II.        APPLICABLE LAW

          The Rooker-Feldman doctrine stands for "the princ ple that federal district courts lack

jurisdiction over suits that are essentially appeals from stat -court judgments." Great W Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 ( d Cir. 2010).

          "There are four requirements that must be met for t e Rooker-Feldman doctrine to apply:

(1) the federal plaintiff lost in state court; (2) the plaintiff' omplain[s] of injuries caused by [the]

state-court judgments'; (3) those judgments were rendered efore the federal suit was filed; and

(4) the plaintiff is inviting the district court to review and r ject the state judgments." Id. at 166.

"The second and fourth requirements are the key to determ ning whether a federal suit presents

an independent, non-barred claim." Id.




1
  The recommendations of defendant Grunfeld are included in letters d ted March 18, 2019 and March 28, 2019,
which were attached to the Apri I 1, 2019 Decree. Those letters were n t provided to the Court and the Court has not
been able to obtain copies because the online docket of the Orphans' C urt has been non-operational since the
Complaint and Emergency Petition in the instant case were filed on M y 7, 2019.

                                                         2
               Case 2:19-cv-02001-JD Document 4 Filed 05/09/19 Page 3 of 3



    III.      DISCUSSION

           The Court concludes that it lacks jurisdiction overt e Emergency Petition pursuant to the

Rooker-Feldman doctrine.

           At the November 7, 2017 hearing before Judge Ca afielo, plaintiff argued that Orphans'

Court officials had unlawfully seized and partially distribu d non-estate, non-probate funds that

belonged to him and that there were numerous accounting rrors with respect to the Estate's

accounts. Judge Carrafielo overruled plaintiffs objections and accepted Special Master

Grunfeld's recommendations by Decree dated April 1, 201 . Plaintiffs Emergency Petition in

this Court, filed May 7, 2019, essentially appeals the Deere of the Orphans' Court regarding

which funds are properly considered part of the Estate of      oria Deckard, deceased. Plaintiff

argues that "because other remedies have failed, Plaintiffs eks this Honorable Court's

intervention." However, the Court, as a court of original j isdiction, cannot review and reject a

state court decision.

           All four Rooker-Feldman requirements are met int is case with respect to the

Emergency Petition. This Court lacks jurisdiction over the Emergency Petition that essentially

appeals the decision of the Orphans' Court.

   IV.        CONCLUSION

           Pursuant to the Rooker-Feldman doctrine, the Cou lacks jurisdiction over plaintiffs

Emergency Petition. Plaintiffs Emergency Petition for St        of Philadelphia Orphan's Court in

Matter of Estate of Gloria A. Deckard is denied.




                                                   3
